El Juez Asociado Se. Hutchison,
emitió la opinión del tribunal.
El apelante fué acusado de haber vendido leche de vaca adulterada, habiendo sido declarado culpable del delito im-putado. Prácticamente la única prueba tendente a demos-trar una venta es la manifestación hecha por un Inspector de Sanidad, de la cual transcribimos lo siguiente:
“Este joven tenía dos porrones de leehe en la mano, en en-vases de cristal y yo estaba tomando una muestra de leehe en el depósito de José Sandoval y llegó él eon la leehe y me dijo: ‘yo quiero que Yd. examine esta leche,’ entonces yo le dije: ‘espé-rese un momentito en lo que acabo de' terminar la recolección de estas muestras para complacerlo’; de’spués que terminé, tomé la leche de él y me estuvo muy sospechosa de estar adulterada, en-tonces tomé muestras oficiales y determiné la responsabilidad sobre él en virtud de que él tiene un affidavit jurado ante notario en la oficina para dedicarse a la venta de leche: ¿Yd. le vió vender le-che ese día? R. Después que le tomé la muestra él vendió la leche. Defensor: Pedimos que se elimine lo del affidavit, porque la mejor prueba es el affidavit. Juez. — Se ordena la eliminación. Fiscal: ¿Yd. lo vió vender leche? R. — Después que tomé la muestra ven-dió la leche. ¿Qué leche fué la que vendió? R. — Era un porrón *381de envase de aceitunas. ¿Fué la misma lecbe de la cual Vd. tomó la muestra? R. — Sí, señor; de la misma que yo tomé la muestra. P. — ¿Ud. le permitió venderla? R. — Yo se la devolví y él la ven-dió. ¿Aquí en Ponce? R. — En Ponce. ¿Bajo qué número mandó esa muestra al laboratorio químico? R. — Bajo el número 31538. Defensor: ¿Dice Vd. que le vió vender leche a él? R. — Después que yo le tomé su muestra, él vendió el resto de la leche. ¿A quién se la vendió? R. — El se lá vendió allí en la calle a distintas perso-nas (digo) familias. ¿Habían muchas familias allí? Sí. Tomó .el nombre de algunas'de ellas? R. — No tenía ninguna necesidad. ¿No recuerda ninguna? R. — No recuerdo. ¿Vd. bajo el juramento que ha prestado, está seguro que él vendió leche? R. — Que vendió leche. ¿Pero en ese día, la leche esa que Vd. ocupó? R. — -Vendió la leche de la cual sobró. ¿La denuncia que Vd. juró antes fué por vender o por otra cosa? R. — Porque vendió leche adulterada. ¿La denuncia jurada por Vd. ante, el Fiscal es é’sta? Lea lo que dice. R. — El acusado de referencia voluntaria, maliciosa e ilegalmente ven-dió leche de vaca adulterada con agua ambulante por las calles de Ponce. ¿Vd. lo vió vender esa leche o lo vió ambular por las calles de Ponce? R. — Después que yo tomé las muestras de leche, la que sobró él la vendió. ¿VcL vió alguna persona, conoce alguna persona que él le vendiera leche? R. — Como él andaba en un carrito de ca-ballo .... ¿En qué calle de Ponce ocurrió eso? R. — Eso fué en la calle Húear, Intendente Ramírez. — ¿Vd. dice que él tenía doS purrones de leche? R. — El llevó dos envases. — ¿Dice Vd. que se encontraba en un depósito y él voluntariamente se presentó a que V. le examinara la leche? R. — El voluntariamente me llevó la le-che. ¿Así es que Vd. no tuvo que ir donde él? R. — Nada.”
Dos veces por el fiscal y tres por la defensa fué inte-rrogado este .testigo si vió al acusado vender alguna parte de la leche en cuestión; y cinco veces en menos de cinco minutos el testigo eludió la cuestión. Las condenas fun-dadas en tal prueba no corroborada y que en su propia faz Uevan el distintivo de su misma desconfianza, no puede per-mitirse que prevalezcan.
Todas las demás circunstancias en el caso fueron si acaso más bien favorables que adversas al acusado.
*382Véase también el caso de El Pueblo v. Martínez, resuelto en julio 19 de 1923.
Debe revocarse la sentencia apelada.

Revocada la sentencia apelada, y absuelto el acusado.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf, Aldrey y Franco Soto.